
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.27


EMPLOYMENT AGREEMENT

(Michael B. Richings)


THIS AGREEMENT is entered into to be effective as of January 1, 2005 ("Effective
Date") by and among Vista Gold Corp, a Yukon Territory Corporation, whose
address is 7961 Shaffer Parkway, Suite 5, Littleton, CO 80127 ("VGC"), Vista
Gold (US) Inc. a Delaware Corporation and indirect, wholly-owned subsidiary of
("VGC") ("Employer") and Michael B. Richings ("Employee").

1.Employment.    Employer hereby employs Employee and Employee hereby accepts
employment by Employer upon the terms and conditions hereinafter set forth.

2.Term.    The term of this Agreement (the "Term") shall begin on the Effective
Date and shall continue until terminated in accordance with the terms contained
herein.

3.Compensation.

a.For services rendered by Employee under this Agreement during calendar year
2005, Employer shall pay Employee salary, on an annualized basis, commencing
January 1, 2005, of $160,000 (less statutory deductions). Subsequent years'
compensation for Employee shall be determined by Employer based upon Employee's
performance, but in no event shall Employee's annualized compensation be reduced
below $160,000.

b.In addition to the foregoing, Employee shall be entitled to receive other
compensation and fringe benefits, to be paid by Employer, including five
(5) weeks paid vacation per year; health, dental, life, disability and
accidental death and dismemberment insurance; a 401(k) benefit plan on the same
basis as made available to other United States employees of Employer; and dues
for professional organizations of which Employee is a member.

c.In addition to the Base Salary, Employee shall be entitled to request the
Board of Directors (the "Board") of VGC to consider payment to him of an annual
bonus. The amount of the bonus, if any, will be paid by the Employer and will be
in the absolute and unfettered discretion of the Board. Employee acknowledges
that the bonus is completely at the discretion of the Board and Employee shall
in no circumstances be entitled to claim any right or entitlement to a bonus
regardless of his performance or the performance of VGC or the Employer during
the Term.

4.Duties.    Employee shall, from the Effective Date, assume the role of
President and Chief Executive Officer of VGC and Employer. As President and
Chief Executive Officer of VGC and Employer, Employee shall, subject to the
direction and control of the Board, devote substantially all of his time and
attention and his skills to the business of VGC, Employer and their Subsidiaries
(as defined in Section 5 hereof and shall perform all such acts as are necessary
to properly and efficiently carry out the duties reasonably expected of a
President and Chief Executive Officer. During the Term, Employee shall at all
times act in the best interests of VGC, Employer and their Subsidiaries and
shall not, without the prior consent in writing of the Board, except as noted
below, enter into the services of or be employed in any capacity or for any
purpose whatsoever by any firm, person or corporation and shall not be engaged
as owner, operator, financier, advisor, manager, salesman or otherwise in any
business, enterprise or undertaking other than pursuant to this Agreement. The
Board notes and accepts that the Employee is a director of Triumph Gold Corp.
Employee may accept, with prior approval of the Board, the position of director
with other companies.

5.Board.    Employee hereby consents to act as a director of VGC, subject to
shareholder approval, and as a director of Employer as long as he remains
President and Chief Executive Officer of VGC and Employer. If requested by the
Board, Employee shall also serve without additional remuneration as an officer
of or the nominee of VGC on the board of directors of any other companies in
which either or both of VGC and Employer has an interest (each such company
being hereinafter referred to collectively as the "Subsidiaries"), subject to
appropriate authorization by the by the companies

1

--------------------------------------------------------------------------------



involved. On termination of Employee's employment with the Employer, for any
reason, Employee shall resign as a director and officer of VGC and Employer and
each such Subsidiary in which Employee has been appointed by VGC as an officer
or as the nominee of VGC on the board of directors and Employee agrees to sign
all documents and take all steps as are necessary to effect such resignations.

6.Termination and Severance Pay.

a.The phrase "just cause" as used in this Agreement shall include, but not be
limited to:

i.failure to perform Employee's duties hereunder in a manner reasonably
satisfactory to the Board (it being understood that the Employee shall be
provided with not less than sixty (60) days' notice and opportunity to cure any
such failures before they are deemed "just cause");

ii.death;

iii.permanent disability;

iv.breach of any fiduciary duty to VGC, or a Subsidiary Employer, or

v.conviction in a criminal proceeding (excepting traffic violations or similar
misdemeanors).

b.The phrase "Substantial Adverse Change" as used in this Agreement means:

i.A material adverse change in any of the duties, powers, rights, discretion,
salary or benefits of Employee as they exist at the Effective Date;

ii.a diminution of the title of Employee as it exists at the Effective Date;

c.Employee may terminate this Agreement upon 30 days written notice to Employer
prior to such date of termination.

d.Subject to the provisions of Paragraph 6(e) below, Employer may terminate this
Agreement for just cause, as defined in Paragraph 6(a) above, immediately upon
written notice to Employee (except in instances pursuant to paragraph 6(a)(i) in
which the cure period applies, in which event the notice may not be given until
the end of the cure period), with the result that all compensation and benefits
to Employee under this Agreement shall cease immediately upon Employer's
issuance of that notice.

e.In the event that a Substantial Adverse Change occurs in Employee's employment
other than for just cause or if Employee's employment under this Agreement is
terminated other than for just cause, Employee shall be entitled to:

i.Continuation of his salary (less the usual statutory and other deductions) for
twelve months after such Substantial Adverse Change or termination
("Continuation Period");

ii.for vacation and retirement savings plan purposes, the Continuation Period
will count as regular employment; subject to the approval of VGC's Compensation
Committee and the requirements of VGC's stock option plan, for the purpose of
any stock options Employee holds, all options not yet vested shall be deemed
vested as of the date of termination of Employee's employment, and for purposes
of exercise of such options, Employee's employment shall be deemed to be
terminated at the end of the Continuation Period, unless he has elected the
Retirement Option, described in Paragraph 6(g) below, in which event Employee's
employment terminates upon the termination date;

iii.Employee is eligible for the pro rata portion of the annual performance
bonus, if any, to which he would have been entitled to the date of termination.
This bonus amount, if any (less any statutory holdback), will be payable when
awarded by Employer in the ordinary course of its business, notwithstanding the
date of Employee's termination;

2

--------------------------------------------------------------------------------



iv.all of Employee's benefits paid by Employer, as described in Paragraph 3
(b), will be continued during the Continuation Period, to the extent that
Employer maintains such benefits for its other employees during the Continuation
Period; provided, however, that if Employee becomes employed by another employer
prior to the expiry of the Continuation Period, Employee's benefits will be
discontinued by Employer upon Employee's eligibility for benefits with his new
employer; and

v.if long term disability coverage is available after termination, Employee may
elect to continue that insurance at his expense; however, Employee acknowledges
that Employer's insurer may consider that there has been a material change in
Employee's employment status that could increase the amount of the premiums for
same. If Employer is paying the premiums for Employee's disability coverage at
the time of Employee's termination, Employer shall continue to pay during the
Continuation Period the amount of premiums it was paying at the time of
termination, it being understood and agreed that any subsequent increased
premium amount shall be at the sole cost of Employee.



f.In the event Employee's employment hereunder is terminated at any time prior
to the termination of this Agreement by his voluntary resignation or for just
cause by Employer, shall not be entitled to any severance pay or other benefits
after such resignation or termination, except such as may be payable to him
pursuant to the terms of any profit sharing plan of Employer then in effect
(there being no such plan in effect as of the Effective Date).

g.In the event of a Substantial Adverse Change as provided in
Paragraph 6(e) or a termination other than for just cause, Employee may elect
the "Retirement Option", by so advising Employer in writing within thirty
(30) days after the Substantial Adverse Change occurs. If Employee so elects, he
will receive his salary, vacation pay, company contribution to his retirement
savings plan, and the reasonable present value of Employee's other Employer-paid
benefits for the Continuation Period (less statutory holdbacks) in a lump sum
retiring allowance following termination.

h.In the event of Employee's death after commencement but before expiry of the
Continuation Period, any unpaid salary, vacation, bonus or pension amount that
would have been payable under this Agreement during the remainder of the
Continuation Period will be paid as a lump sum to Employee's estate, and for the
purposes of all survivor benefits it will be deemed that Employee died while
employed by Employer so that Employee's designated beneficiaries or Employee's
estate receive such survivor benefits.



7.Lawsuits.    Employee shall promptly notify the Board of any suit, proceeding
or other action commenced or taken against VGC, Employer or any Subsidiary, or
of any facts or circumstances of which Employee is aware which may reasonably
form the basis of any suit, proceeding or action against VGC, Employer or any
Subsidiary.

8.Board Information.    Employee shall keep the Board fully informed of all
matters concerning VGC, Employer and the Subsidiaries and shall provide the
Board with status reports concerning such entities at such times, in such manner
and containing such information as the Board may request from time to time.

9.Compliance with Laws.    To carry out his obligations hereunder, Employee
shall make reasonable efforts to familiarize himself with and shall cause VGC,
Employer and the Subsidiaries to comply with all relevant and applicable laws,
regulations and orders and in particular, shall conduct the business of VGC,
Employer and the Subsidiaries in a manner so as to cause VGC, Employer and the
Subsidiaries to comply in all material respects with all federal, provincial,
state or local environmental laws, regulations and orders of application in each
jurisdiction where VGC, Employer and the Subsidiaries carries on business or
owns assets. Employee shall promptly notify the Board if he becomes aware that
VGC, Employer or any of the subsidiaries has violated any law.

10.Disclosure of Information.    By acceptance of this Agreement, Employee
expressly acknowledges that he has received or will receive certain confidential
information pertaining to the operations and business affairs of VGC, Employer
and the Subsidiaries and, as the same may exist from time to time,

3

--------------------------------------------------------------------------------



such information is a valuable, special and unique asset of the business of VGC,
Employee agrees that he shall not, during his employment under this Agreement or
at any time thereafter, disclose any such information to any person, firm,
corporation, association, or other entity for any reason or purpose whatsoever
without the prior written consent of VGC. Employee also hereby agrees that
immediately upon any termination of this Agreement, for any reason whatsoever,
Employee shall return to VGC all copies of any such information (in whatever
form) then in Employee's possession. The Employee, VGC and the Employer agree
that upon a breach or violation of any provision of Section 10, VGC and the
Employer, in addition to all other remedies which might be available to them,
shall be entitled as a matter of right to equitable relief in any court or
competent jurisdiction, including the right to obtain injunctive relief or
specific performance. The Employee, VGC and the Employer agree that the remedies
at law for any such breach or violation are not fully adequate and that the
injuries to VGC and the Employer as a result of the continuation of any breach
or violation are incapable of full calculation in monetary terms and, therefore,
constitute irreparable harm. The provisions of Section 10 shall survive
termination of this Agreement.

11.Assignment.    This Agreement and rights and obligations of the parties
hereto may be assigned by VGC or Employer and shall bind and inure to the
benefits of the assigns, successor or successors of VGC and Employer and,
insofar as payments are to be made to Employee after his death, shall inure to
the benefit of the assigns, heirs, estate or legal representative of Employee.
This Agreement is personal to Employee and may not be assigned by Employee.

12.Entire Agreement; Modifications.    This document contains the entire
agreement of the parties with respect to the subject matter hereof, and it may
only be changed, modified, supplemented or amended by an agreement in writing
signed by the party to be bound thereby.

13.Governing Law.    This Agreement shall be interpreted and governed in
accordance with the laws of the State of Colorado.

14.Arbitration.    Any controversy or claim arising from or related to
Employee's employment, this Agreement, or the breach thereof, will be settled by
final and binding arbitration before a panel of three arbitrators in Denver,
Colorado. Matters subject to this provision include, without limitation, claims
or disputes based on statute, contract, common law and tort and will include,
for example, matters pertaining to termination, discrimination, harassment,
compensation and benefits. Matters to be resolved under this provision also
include claims and disputes arising out of statutes such as the Fair Labor
Standards Act, Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act and any other anti-discrimination statute, ordinance or rule.
Such arbitration shall be administered by the American Arbitration Association
under the then prevailing applicable rules. Within 15 days after the
commencement of such arbitration, each party shall select one person to act as
arbitrator and the two selected shall select a third arbitrator within 10 days
of their appointment. If the arbitrators selected by the parties are unable or
fail to agree upon the third arbitrator, the third arbitrator shall be selected
by the American Arbitration Association. All fees and expenses of the
arbitration shall be borne by the parties equally. However, the prevailing party
shall be entitled to an award of reasonable attorneys' fees. Notwithstanding
this provision, however, either party may apply to any court having jurisdiction
hereof and seek injunctive relief to maintain the status quo until the
arbitration award is rendered or the controversy is otherwise resolved.

15.Severability.    If any part of this Agreement is for any reason declared to
be illegal, invalid, unconstitutional, void or unenforceable, all other
provisions hereof not so held shall be and remain in full force and effect, and
the intention of the parties as expressed in the stricken provision(s) shall be
given effect to the extent possible.

16.Dollar References.    All references to "dollars" and "$" shall mean
United States Dollars.

17.Review by Employee's Counsel.    Employee acknowledges that this Agreement
has been reviewed on his behalf by a Colorado attorney. Employer agrees to
reimburse Employee for reasonable attorney's fees and expenses incurred by
Employee in such review.

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set forth below their signatures, effective as of the day and year first above
written.

Vista Gold (US) Inc.

/s/ Gregory G. Marlier

--------------------------------------------------------------------------------

Authorized Signatory    
Vista Gold Corp.
 
 
/s/ Jason Brooks

--------------------------------------------------------------------------------

Authorized Signatory
 
 
Signed, Sealed and Delivered
By Michael B. Richings
In the presence of:
 
 
/s/ Michael B. Richings

--------------------------------------------------------------------------------

Michael B. Richings
 
 
/s/ Traci Parrish

--------------------------------------------------------------------------------

Witness
 
 

5

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT (Michael B. Richings)
